Evans, Judge:
This is an appeal to reappraisement filed by the importer under section 501 of the Tariff Act of 1930. It arose at the port of Honolulu, T. H., and involves the value of cotton cloth and artificial silk cloth imported from Japan. The goods were appraised at the foreign-market value at advances from the invoiced and entered values.
At the trial the attorney for the plaintiff offered in evidence an .affidavit of the importer, to which the Government attorney at first offered no objection, but upon further examination of the affidavit the attorney for the Government objected to its being received in evidence on the ground that it was attested to in Honolulu, at which place the trial was being held, and further, on the ground that the person who made the affidavit had nothing to do with the actual purchase of the merchandise and the alleged facts therein stated appeared to be hearsay. Upon motion of the Government attorney and in view of the admission on the part of the attorney for the importer that he was not able to show that the affiant was outside the jurisdiction of the court, the affidavit was excluded.
There being no admissible evidence before me to overcome the presumption of correctness attaching to the appraiser’s finding of value, I find that the appraised values are the correct values under the statute. Judgment will be rendered accordingly. It is so ordered.